Citation Nr: 1634009	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Barstow, Counsel




INTRODUCTION

The Veteran had active military service from August 1986 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Los Angles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In February 2015, the Board denied service connection for residuals of a head injury and a psychiatric disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) only as to the denial of service connection for a psychiatric disorder.  In April 2016, based on a Joint Motion for Partial Remand, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, that part of the Board's February 2015 decision that denied service connection for a psychiatric disorder is vacated and a new decision is being entered as if the February 2015 decision as to this issue had never been issued.


FINDING OF FACT

The Veteran's current major depressive disorder cannot be reasonably disassociated from his military service.



CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for a psychiatric disorder.  He claims that he was assaulted, harassed, and the subject of racial discrimination during service as the cause of his claimed psychiatric disorder.

The Veteran served on active duty from August 1986 to August 1991.  He enlisted in the Army in August 1986; in September 1989 he was discharged prior to completion of his initial term of service, so that he could immediately reenlist of an extended period of time.  Service personnel records reveal that the Veteran was awarded several certificates of achievement for meritorious achievement in the performance of his duties.  Service personnel records also reveal that the Veteran received disciplinary action for a driving under the influence offense in February 1988.  Despite this, his service was considered satisfactory enough to warrant the reenlistment in September 1989.

The Veteran was separated from service in August 1991.  He was originally separated from service under "other than honorable conditions."  Specifically, he was separated in lieu of a Special Court Martial.  The charging documents reveal that in March 1991, he was involved in a domestic incident during which he assaulted his wife and child.  In June 1997, his discharge was upgraded to a general discharge by the Army Discharge Review Board. 

Service treatment records reveal that mental health screening was conducted in March 1991, apparently in relation to the domestic assault which ultimately resulted in his separation from service.  The April 1991 separation examination report indicated a normal psychiatric clinical evaluation.  The Veteran did indicate symptoms of depression and nervous trouble on the accompanying report of medical history.  No actual psychiatric disorder was diagnosed on examination or noted by the examiner. 

Post-service treatment records show that the earliest indication of any psychiatric problems was in June 2004 when the Veteran answered yes to one or more questions on a primary care depression screen.  He was prescribed Prozac.  An April 2005 VA outpatient treatment record indicates depression as one of the disorders noted on the Veteran's primary medical history.  An October 2006 VA mental health intake assessment indicates that the Veteran was depressed since his divorce from his wife in 1994, which was three years after separation from service.  He reported being employed but homeless due to the need to pay child support.  He reported symptoms of anxiety.  The diagnosis was adjustment disorder, with depressed mood.  An October 2006 VA social worker homeless intake note indicated a psychiatric history but no currently reported symptoms.  The indicated diagnosis was again adjustment disorder.  An April 2009 treatment record shows that the Veteran reported that his mood was depressed for 15 years.  The diagnosis was major depression and dysthymia.   

The Veteran was provided a VA examination in October 2009.  He reported that he has been depressed, which started at about the time he left service.  He reported that he felt depressed and angry most of the time since his service days.  The Veteran stated that he began experiencing anger during basic training when he felt belittled by other soldiers because of his ethnic origin.  He reported that he experienced what he referred to as discrimination.  He also described beginning marital difficulties while in service.  He reported that his marriage was dysfunctional after his discharge and that he was divorced three years after discharge.  The Veteran was diagnosed with recurrent major depression.  The examiner opined that the Veteran appeared to have experienced persistent ethnic/racial stereotyping and abuse during his military service, resulting in significant stress, lowered self-esteem, and adaptation difficulties to active service.  The examiner reported that the Veteran's mood difficulties began to emerge during active duty and manifested primarily as continuous anger, irritability, self-consciousness, and negative thought content.  The examiner opined that there was no evidence suggesting that the Veteran's depression predated his military service.  The examiner concluded that the Veteran met criteria for major depression, which appeared to have originated during his active military service.  The examiner reported that precipitating factors might have been the added stress of continual ethnic/racial abuse perpetrated by fellow soldiers and some immediate leaders and by the rigors of military duty during a time of conflict. 

In the July 2011 rating decision on appeal, the RO granted service connection for a residual scar, lateral to left eye.  The grant was based upon the Veteran reportedly incurring the scar during a fight with another service member.  

The Veteran submitted a buddy statement from a fellow service member in May 2014.  The statement shows the Veteran was the subject of jokes and racial slurs.  The service member reported that the Veteran was harassed daily.  It also shows that in 1986, the Veteran was in a physical altercation with other service members.  The Veteran's service personnel records confirm that the author of this statement served with him.

At a VA examination in December 2014, the diagnosis was major depressive disorder.  The examiner opined that depression was the result of apparent chronic racism in service, his divorce, chronic pain, and homelessness.  The examiner also opined that it might be in part poor adjustment to life circumstances.  The Veteran reported that "racism was the hardest part of the military."  He reported that he did not get along well with his unit; got into fights "often;" and was "picked on" for being Hispanic.  The examiner opined that the Veteran's depression was due, in part, to military service and events that occurred therein.  The examiner reported that racism and his reported mistreatment while in service was continually cited as a large contributing factor to his poor mood and dysphoria.  In addition, the examiner also reported that the pain the Veteran continued to experience was contributing to depression and was the direct result of injuries he incurred while in military service.  

Based on a review of the evidence, the Board concludes that service connection for major depressive disorder is warranted.  The evidence shows a current diagnosis of major depressive disorder as well as two positive VA medical opinions relating that diagnosis to the Veteran's military service.  Although the Veteran's service treatment records and service personnel records do not confirm his reported in-service harassment, the buddy statement confirming that the Veteran was harassed during service corroborates the Veteran's statements, as does the fact that service connection for a scar reportedly incurred as a result of a fight in service has been granted.

The Board acknowledges that the evidence reveals inconsistencies with regards to the Veteran's circumstances of service.  For example, the record shows that the Veteran reported to VA examiners being in combat, a paratrooper, and a Ranger.  However, his service treatment records and service personnel records do not confirm those assertions.  Regardless, even if the Veteran has been inconsistent in other areas, he has repeatedly reported being harassed because of his race in service.  Moreover, the Board finds that both the 2009 and 2014 examiners, having had the opportunity to interview and examine the Veteran, both provided positive nexus opinions and evidently found the Veteran credible with regards to this reported harassment during service.  38 C.F.R. § 3.304(f) (2015).

Thus, after considering all of the probative evidence of record, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for major depressive disorder is warranted.


ORDER

Service connection for major depressive disorder is granted. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


